Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/20 was filed same with the mailing date of the present application on 5/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 9, 10, 12, 15 are objected to because of the following informalities:  
Claim 1, lines 16, “the verify operation” should read “the verify operation of the first to n-th program states”.
Claim 9, line 3, “the data latches” should read “the plurality of data latches”.
Claim 10, line 3, “a bit line” should read “the bit line”.
Claim 12, lines 12-13, “store result information for a verify operation” should read “store the result information for the verify operation of the first to critical program states”.
Claim 15, line 20, “the verify operation” should read “the verify operation for the first to n-th program states”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the selected word line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that “the selected word line” in line 4 should read “a word line”.
Claim 11 recites the limitation "a bit line" in line 3.  It is unclear whether “a bit line” in claim 11 is the same or different to “a bit line” claimed in claim 1, lines 5-6.  It is suggested that “a bit line” in line 3 of claim 11 should read “the bit line”.
Allowable Subject Matter
Claims 1-4, 6-10, 12-20 are objected to as explained in the Claims Objections above, but would be allowable if rewritten following the suggestions by Examiner.
Claims 5, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a  memory device comprising, in combination with other cited limitations, wherein any one data latch among the plurality of data latches stores result information for a verify operation of the first to n-th program states until a verify operation for a critical program state of the first to n-th program states passes, and wherein the sensing latch stores the result information for the verify operation of the first to n-th program states after the verify operation for the critical program state passes as recited in claim 1.
of the first to critical program states performed after the verify operation for the critical program state passes in the sensing latch, until a verify operation for the critical program state of the first to n-th program states passes as recited in claim 12.
The prior art of record fails to disclose a method of operating a memory device comprising, in combination with other cited limitations, determining whether a verify operation for a critical program state among the first to n-th program states passes; and storing the result information for the verify operation for the first to n-th program states after the verify operation for the critical program state passes in the sensing latch based on the determination result as recited in claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JO (US 2019/0237145) discloses a memory device and an operating method thereof. The memory device includes: a memory cell; a bit line and a word line, coupled to the memory cell; and a page buffer configured to perform a read operation on the memory cell, wherein the page buffer senses a program state of the memory cell as one of at least three program states by performing a first evaluation operation, a first sensing operation, a second evaluation operation, and a second sensing operation when one read voltage is applied to the word line during the read operation.
HONG (US 2019/0156904) discloses a method of operating a semiconductor memory device. The method of operating a semiconductor memory device may include programming selected memory cells with first page data, and programming the selected memory cells with second page data and programming a flag cell with flag data according to a foggy-fine programming scheme. The flag data may 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824